department of the treasury internal_revenue_service commerce street dallas tx 501-dollar_figure date date - person to contact badge number contact telephone number contact address employer_identification_number tax_exempt_and_government_entities_division release number release date legend org - organization name xx - date address - address org address certified mail dear this is a final notice of adverse determination that your exempt status under sec_501 of the internal_revenue_code is revoked recognition of your exemption under internai revenue code sec_501 is revoked effective january 20xx for the following reason s you are not operated exclusively for an exempt_purpose as required by internal_revenue_code sec_501 you are not and have not been engaged primarily in activities which accomplish one or more exempt purposes you are not a charitable_organization within the meaning of sec_1_501_c_3_-1 rather your activities further a substantial nonexempt commercial purpose and serve private rather than public interests because you did not protest the proposed modification of your non-private foundation status and have indicated your agreement by signing the form_6018 on january 20xx it is further determined that you have not exhausted your available remedies for purposes of declaratory_judgment under sec_7428 of the code contributions to your organization are no longer deductible you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all the tax years thereafter in accordance with instructions of the return it is further determined that your failure_to_file a written appeal constitutes a failure to exhaust your available administrative remedies however if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia before the ninety-first 91st day after the date that this determination was mailed to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment to secure a petition form write to the following address united_states tax_court second street nw washington dc please understand that filing a petition for a declaratory_judgment under sec_7428 will not delay the processing of subsequent income_tax returns and assessment of any taxes due you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name can access you tax information and can help you get answers you can call and ask for the taxpayer_advocate assistance or you can contact the advocate from the site where this issue was determined by writing to and telephone number are shown above since this person taxpayer_advocate assistance cannot be used as substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determination nor extend the time fixed by law that you have to file a petition in court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling this letter should be kept within your permanent records if you have any questions please contact the person whose name and telephone number are shown above sincerely nanette m downing director eo examinations enclosures publication schedule number or exhibit form 886-a rev date name of taxpayer year period ended dec 20xx - dec 20xx org tax identification_number ein explanations of items legend org - organization name county through co-10 - through 10‘ companies ein - ein founder - founder motto -- motto xx - date state - state county - secretary - secretary cco-1 issues whether the organization's tax exempt status under code sec_501 should be revoked due to the following issues org organization failed to operate exclusively for exempt purposes as required by internal_revenue_code code sec_501 during the years under examination the organization operated primarily for private benefit of co-1 a for-profit motto owned by founder the founder of the organization facts background of organization the organization was incorporated as a state non-profit public benefit corporation on may 20xx by founder the organization was recognized as exempt from federal_income_tax under sec_501 of the internal_revenue_code and described in sec_501 on october 20xx when the organization was approved as an exempt_organization it agreed that it would operate for exempt purposes description of activities form_1023 - initial description of activities the initial detailed description of activities was provided with the form_1023 application_for recognition of exemption under sec_501 of the code the organization submitted one initial and two revised detailed description of activities statements before receiving approval for exemption from federal_income_tax on may 20xx the organization filed form_1023 applying for tax exempt status under code sec_501 c an attachment to form_1023 was included that described the organization’s activities the initial detailed description of activities statement that was attached to form_1023 is shown below in its entirety form 886-a department of the treasury-internal revenue service catalog number 20810w - page_1 publish no irs gov schedule number or exhibit form 886-a rev date name of taxpayer org year period ended dec 20xx - dec 20xx tax identification_number ein explanations of items activity acquiring of book donations most charities such as thrift stores and friends of the library are unable to procure much needed inventory for their fundraising sales for multiple reasons they do not market their need for donations effectively and they do not have the means and labor to pick up book donations especially larger ones of more than a few boxes the organization org will assist in this by providing marketing and free book donation pick-ups for the public - to be re-donated to partner non-profits this will begin as soon as org receive sec_501 c status so it can provide tax receipts to donors pick-ups will be provided initially for the county area expanding to the rest of southern state and beyond as demand and ability grows employees supplemented by volunteers and interns will pick-up donations in cargo vans or small trucks and drop them off at nearby thrift stores libraries or other partner charities conipanies and the general_public will become aware of the free pick-ups through internet marketing direct mail and billboard print advertising as the organization's funding allows donors will be able to schedule a pick-up over the phone or by the website http www booksforpeople org funding will come primarily from the organization’ sec_2 activity activity internet sale of qualifying book donations consigned to org by other non- profits most charities do not have the technological know-how needed to determine the internet value of their book donations or the skilled workers needed to sell higher- valued books org will market its services to charities that wish to increase their fundraising efforts by selling donated books online it will contact non-profits by phone through direct mail and in person this will be the same area as the book donation pick-ups as above with these partners org will help sort out higher-valued books from the donations then it will remove those consigned books to its own facilities where trained employees and volunteers will list store and ship books as they are sold books will be sold primarily on websites such as co-4 and co-5 but also other book-selling sites as needed org will retain no more than of net revenue from consignment sales as its primary funding source this will be agreed upon contractually with partner non- profits the should be enough to cover all of the organization’s expenses including pick-up services any additional revenue will be re-distributed to partner non-profits as applicable form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer year period ended dec 20xx - dec 20xx tax identification_number org ein explanations of items it should be noted that initial funding before consignment services begin - will be provided by personal donors to co-2 supplemental information on form_1023 the form_1023 disclosed that founder the president and founder of the organization was also the owner of a profit motto known as co-1 part v of the form_1023 stated that the organization would not have business with any officers directors etc the organization also stated that it would be publicly supported by grants or contributions the relationship between the organization and co-1 was outlined in correspondence between the service and the organization as part of the process of determination for exempt status dialogue between the service and the organization regarding its activities the service sent out an inquiry dated august 20xx to the organization for additional information this inquiry was necessary to make a determination on its form_1023 the service also had questions about the initial detailed description of activities statement that was attached to form_1023 on august 20xx the service received correspondence from the organization in reply to the service’s request for additional information questions shown below were asked by the service in correspondence dated august 20xx answers shown below were given by the organization in its written reply dated august 20xx the service received the following reply regarding question numbers c d e and f the questions and the organization’s answers are shown below in their entirety question provide the following for co-3 and its relationship to you question c the relationship among your board members and its owners also identify the ownership of co-3 in answer to question 7c of the service’s inquiry the organization stated the following founder president of the board_of org is founder and owner of co-1 we recognize that this could lead to a conflict of interest between org and co-1 and therefore will maintain no relationship professionally or otherwise between org and co-1 it is the knowledge and experience founder gained over the years with co-1 form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer org year period ended dec 20xx - dec 20xx tax identification_number ein explanations of items that will give org the systems and guidance needed to perform its functions effectively and efficiently question d what will this company provide to you and what will you provide to this company explain in detail when how where etc in answer to question 7d of the service's inquiry the organization stated the following d there will be nothing provided to org from co-1 nor anything provided for co-1 from the org the two companies will operate separately and have no relationship question e if your organization did does or will do any business with this company provide detailed business transactions past current and future between your organization and this company along with the contract agreement for us to process your application you will need to provide a draft at least in answer to question 7e of the service’s inquiry the organization stated the following e org has not and will not do any business with or for co-1 question f explain the relationships between your organization and this company including the information of personnel who works for both organizations in answer to question 7f of the service’s inquiry the organization stated the following f additional relationships founder as the president of org and owner of co-1 is the only relationship existing between the two entities no employee or independent_contractor of org will be working for co-1 and vice versa the two entities are completely independent and will maintain their own personnel in perpetuity the initial detailed description of activities statement that was submitted with form_1023 was not accepted by the service because the organization would be engaged in commercial activities the consignment store for donors or c organizations was considered commercial because percent fees would be charged the service also disagreed with intermingling of the organization with the for-profit business co-1 the service determined that if the organization just raised funds to give to c organizations that this would be acceptable the service discussed the above adverse situation in detail with founder on september 20xx by telephone founder stated he would get rid of the negative issues form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev january explanations of items name of taxpayer year period ended dec 20xx - dec 20xx tax identification_number org ein as a result of this telephone call founder faxed a second version of the organization’s detailed description of activities statement and the service received this fax on october 20xx the second detailed description of activities statement showed significant changes to activity the changes eliminated the consignment sales activity and stated that the organization would sell a portion of its books online to fund its operations and donate the rest to charity activity stayed basically the same as initially presented except that the revision placed more emphasis on the public benefit of the organization’s activities the revised detailed description of activities received on october 20xx is shown below in its entirety except that revisions to activity are underlined other than the underlined sentences activity is the same as it was presented with the initial form_1023 activity eree donation pick-ups most charities such as thrift stores and friends of the library are unable to procure much needed inventory for their fundraising sales for several reasons they do not market their need for donations effectively and they do not have the means and labor to pick up book donations especially larger ones of more than a few boxes consequently many donors without the means to bring donations to the charities are forced to simply throw away their books creating a burden on landfills the organization org will address this problem by providing free book donation pick-ups for the public - to be re-donated to local non-profits this will begin as soon as org receive sec_501 c status so it can provide tax receipts to donors pick-ups will be provided initially for the county area expanding to the rest of southern state and beyond as demand and ability grows employees supplemented by volunteers and interns will pick-up donations in cargo vans or small trucks after sorting for activity below they will drop them off at nearby thrift stores libraries or other partner charities as needed organizations and the general_public will become aware of the free pick-ups through internet marketing direct mail and billboard print advertising as the organization’s funding allows donors will be able to schedule a pick-up over the phone or by the website donation bins in locations such as businesses schools churches and _non-profits where people can conveniently deposit donations also org will place funding will come primarily from the organization' sec_2 activity activity internet sale of a small portion of book donations org will fund its free donation pick-ups and redistributions by selling a portion of donated books online trained employees will sort out list shelve and ship books higher i in value than dollar_figure books will be sold primarily on websites like co-4 and co-5 but also other book selling sites as needed form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer org year period ended dec 20xx - dec 20xx tax identification_number ein explanations of items org will retain only enough of the sales to cover expenses any net revenue greater than org’s overhead will be distributed to local not-for-profits it should be noted that initial funding before activities begin will be provided by board members the service’s rejection of the second draft concerning activities the second detailed description of activities statement was rejected by the service due to the lack of clarity concerning fundraising also the organization did not include a statement that there would be complete separation from the non-profit the service discussed this situation with founder on october 20xx by telephone third submission of activities statement as a result of this telephone conversation founder stated that he would clarify new activities again collaborate the separation between the two organizations and resign from the organization’s board founder faxed his third and final version of the organization's detailed description of activities statement it was received by the service via fax on october 20xx the third detailed description of activities statement received on october 20xx is shown below in its entirety there was essentially no change to activity as previous presented in the first and second revised activity statements however activity was significantly changed as shown below activity eree donation pick-ups org will offer a free pickup service for donations of books by the public this will begin as soon as org receive sec_501 c status so it can provide tax receipts to donors pick-ups will be provided initially for the county area expanding to the rest of southern state and beyond as demand and ability grows employees supplemented by volunteers and interns will pick-up donations in cargo vans or small trucks donors will become aware of the free pick-ups through internet marketing direct maii aiid billboard print advertising as the organization’s funding allows donors will be able to schedule a pick-up over the phone or by the website booksforpeople org also org will place donation bins in locations such as businesses schools and churches where individuals can conveniently deposit donations funding will come primarily from the organization’ sec_2 activity form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer year period ended dec 20xx - dec 20xx org tax identification_number ein explanations of items activity internet sale of a small portion of book donations org will fund its free donation pick-ups by selling a portion of donated books online trained employees will sort out list shelve and ship books higher in value than dollar_figure books will be sold primarily on websites like co-4 and co-5 but also other book- selling sites as needed org will retain only enough of the sales to cover expenses any net revenue greater than its overhead costs will be donated to local non-profits org will choose the organizations to receive the funds and will donate the funds to them org will not sell books as the agent of any other organization nor will it carry out any activities in direct relationship with or at the request of any other organization note initial funding before activities begin will be provided by board members board president founder will resign his position with org once it is up and running to avoid any potential conflict of interest furthermore no employee of his business co-1 will be simultaneously employed by org activity statement accepted by the service the third detailed description of activities was accepted by the service the letter dated october 20xx was sent to the organization to show that it was approved for exemption from federal_income_tax under code sec_501 c current organizational activities tax_year 20xx the 20xx form_990 return reported that the organization’s primary purpose is to assist the members of the community in donating books and media by scheduling and fulfilling donation pick-up and delivery from the donor's place of holding to the best fit local charity the service initiated an examination of the organization’s 20xx form 990-ez a summary of the interview that was titled statement of activities was agreed to by the agent and the executive director board secretary treasurer secretary secretary has signed this statement of activities and edited it to make minor changes to show agreement with the facts in 20xx the assigned agent agent determined that the organization's activities corresponded to the detailed description of activities statement that was presented to the service to obtain exemption from federal_income_tax the activities that the organization engaged in during 20xx are listed below organization activities for 20xx form 886-a catalog number 20810w page_7 publish no irs gov department of the treasury-internal revenue service sees schedule number or exhibit form 886-a rev date explanations of items name of taxpayer year period ended dec 20xx - dec 20xx tax identification_number org ein n w r a a n o o solicited book donations on its website booksforpeople org the organization's van is wrapped with the organization’s logo donors see the van and call for donation pick ups picked up book donations and sorted books days per week using their own employees and volunteers sold its individual book donations directly on co-4 com and other websites did not have a consignment contract with co-1 in 20xx books that could not be used were recycled fulfilled all shipping orders and shipped books to purchasers employed drivers and paid transportation fees co-1 was the organization’s only charitable contributor in the amount of dollar_figure the organization paid dollar_figure in rent to a third party as part of a sublease with co-1 in what was determined to be an arm’s length transaction by the agent the organization donated eight boxes of books to co-6 normally there are books per box this repurpose of books is in contrast to the number of books sold no other books were donated 20xx reveviue and expenses amounts per audit ce description revenue direct online net book sales the organization’s bank_deposits difference expenses grant to co-7 - c salary expense shipping and supplies rent transportation other expenses total expenses excess forthe year during the examination of the 20xx return the agent discussed the 20xx activities with the organization’s officers according to the organization's officers the organization made substantial changes to its operations as follows organization activities for 20xx employees from co-1 sort most of the donated books because they are skilled at it and have special scanners to do it quickly books are sorted into the following categories form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer year period ended dec 20xx - org dec 20xx tax identification_number ein explanations of items e e e o e sales on internet through consignment agreement with co-1 sales for a warehouse sale sales to co-1 for banker’s boxes donations to charities recycling on january 20xx the organization entered into a written consignment agreement with co-1 a this agreement allowed co-1 to hold the organization’s books in a_trust by co-1 as a charitable_organization ie the organization retained ownership of unsold items this agreement allowed co-1 to list books on the internet sell and ship books on behalf of the organization it also allowed co-1 to sell the organization's items at special event sales he agreement stated that co-1 would retain of the net_proceeds and the other would go to the organization the organization’s drivers picked up the books co-1 employees sorted and shipped the books with minimal help from the organization see the chart below that shows the charges for co-1 services including employee services a in 20xx the organization began selling a banker’s box of books to co-1 in addition to the consignment agreement each box contained an average of books these books were valued at dollar_figure to dollar_figure each each banker's box was sold to co-1 for dollar_figure per box and this is the common rate that co-1 buys books from the public the organization donated at least boxes of books to co-8 and dictionaries to a classroom at co-9 boxes have varying amounts of books normally there are approximately books per box no other book donations were verified in 20xx the organization donated dollar_figure to co-7 - which is a 501_c_3_organization in 20xx the organization and co-1 conducted special event sales this included a warehouse sale and a parking lot sale these sales were staffed by the organization and co-1 employees and volunteers the amounts of gross_receipts from these sales and expense details have not been disclosed by the organization to the service based on the financial records the net amount received by the organization was approximately dollar_figure consignment revenue form 886-a catalog number 20810w page_q publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer year period ended dec 20xx - dec 20xx tax identification_number org ein organization books that are sold on co-4 com are advertised by co-1 co-1 sets the selling_price co-4 deducted merchant fees and remitted net amounts to co-1 co-1 deducts fees and splits the net amount with the organization as shown below amounts consignment revenue - 20xx description consignment revenue gross_sales proceeds - online sales of donated books total gross_proceeds after merchant fees expenses rent - for co-1 rented warehouse transportation - co-1's van with the organization logo employees - co-1 employees for dollar_figure hours total expenses net_proceeds to split co-1 received of net_proceeds the organization received of net_proceeds total amount of proceeds paid to co-1 total amount of proceeds paid to the organization form_990 revenue and expenses - 20xx description amounts per audit revenue of consignment proceeds paid_by co-1 co-4 com direct sales other consignment - co-1 banker's box'sale sec_51 boxes x books books co-1 charitable_contribution total revenue expenses grant to co-7 - c the organization’s salary expense auto - to co-1 outside contract expense to co-1 rent - to co-1 sales_tax and travel - paid to co-1 other expenses - the organization total expenses form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer org year period ended dec 20xx - dec 20xx tax identification_number ein explanations of items total expenses paid to co-1 excess for the year organization activities for 20xx in 20xx the organization entered into a second consignment agreement with co-1 in addition to the first one otherwise it operated as it did in 20xx on june 20xx the organization entered into a second consignment agreement with co-1 a this agreement stated that co-1 has constructed a big_number sq ft mezzanine space called co-10 co-1 for the purpose of selling donations on behalf of itself and the consignee the organization b books are sold in co-10 at thrift store prices of dollar_figure each c approximately half of the books sold in the co-10 are owned by the organization the other half are procured by co-1 d the agreement is that of the net_proceeds would be paid to the organization the organization substantiated a donation of approximately boxes of books to various charitable organizations such as hospitals schools etc between april and august 20xx that is approximately big_number books awritten statement titled statement of accomplishments and activities year to date 20xx was provided by secretary the organization’s executive director board secretary and treasurer that showed the following changes in 20xx a after february 20xx the organization began requiring donation pick ups to consist of more than items because of driving difficulties and low quality donations prior to this the organization accepted a minimum of items the organization did not accept donations of lesser amounts for donation pick up b new procedures were implemented by co-1 to reduce employee hours to sort books that resulted in reduced labor costs c the organization plans to advertise co-10 venue to increase awareness of where some of the organization donations go and to increase traffic and sales consignment revenue - 20xx january - july 20xx 20xx description amounts consignment revenue gross_sales proceeds - online sales of donated book sec_1 - gross_sales from co-10 above co-1 - - approximately big_number books at dollar_figure each form 886-a department of the treasury-internal revenue service catalog number 20810w _publish no irs gov page_11 schedule number or exhibit form 886-a rev date name of taxpayer org year period ended dec 20xx - dec 20xx tax identification_number ein oe explanations of items total revenue expenses van repairs - co-1's van transportation - co-1's van employees - co-1 employees for big_number hours rent - for co-10 last motto dollar_figure per month security for co-10 hours dollar_figure sales not donated - co-10 total expenses net_proceeds to split co-1 received of net_proceeds the organization received of net_proceeds total amount of proceeds paid to co-1 total amount of proceeds paid to the organization other revenue the organization sold banker's boxes of books to co-1 for dollar_figure between january and july 20xx this is approximately big_number books valued at dollar_figure to dollar_figure each the organization has two employees ie one driver and the executive director the driver works days per week and of his time is spent scheduling and retrieving book pick-ups delivering them to the warehouse and assisting with sorting at the executive director works part-time dispatching pick-up requests answering questions about organizational administrative and accounting duties law tax exemption generally an organization that is described in code sec_501 is exempt from income_tax these organizations include corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or form 886-a department of the treasury-internal revenue service catalog number 20810w _publish no irs gov page_12 schedule number or exhibit form 886-a rev date name of taxpayer org year period ended dec 20xx - dec 20xx tax identification_number ein explanations of items distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office in order to be exempt as an organization described in code sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section an organizaiion will be regarded as operated exclusively for one or more exempt purposes only it engages primarily in activities that accomplish one or more of such exempt purposes specified if in code sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose the existence of a substantial nonexempt purpose regardless of the number or importance of exempt purposes will cause failure of the operational_test an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than private interest thus an organization must establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or creator’s family shareholders of the organization or persons controlled directly or indirectly by such private interests operating for the benefit of private parties who are not members of a charitable_class constitutes a substantial nonexempt purpose code sec_501 exempts from federal_income_tax organizations organized and operated exclusively for charitable educational and other exempt purposes provided that no part of the organization’s net_earnings inures to the benefit of any private_shareholder_or_individual federal tax regulations regulations regulations sec_1_501_c_3_-1 provides that in order to be exempt as an organization described in code sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section organizational_test or the operational_test it is not exempt if an organization fails to meet either the regulations sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in code sec_501 an organization will not be so y regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose regulations sec_1_501_c_3_-1 provides that the operational_test is not satisfied where any part of the organization’s earnings inure to the benefit of private shareholders or individuals and where the organization serves a private benefit rather than public interests form 886-a catalog number 20810w page _ publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a_ rev date name of taxpayer year period ended dec 20xx - dec 20xx org tax identification_number ein explanations of items regulations sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than private interest thus it is necessary for an organization to establish that is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the orgaiiization or persons controlled directly or indirectly by such private interests regulations sec_1_501_c_3_-1 example example shows an art museum's principle activity is to exhibit art created by unknown artists each artist whose work is exhibited has a consignment arrangement with the art museum under this arrangement when art is sold the museum retains percent of the selling_price to cover the costs of operating the museum and gives the artist percent the court determined that because the art museum give sec_90 percent of the proceeds from its sole activity to the individual artists the direct benefits to the artists are substantial and the art museum’s provision of these benefits to the artists is more than incidental to its other purposes and activities the art museum is not operated exclusively for exempt purposes and therefore is not described in sec_501 revenue ruiing illustrates that incidental private benefit will not destroy the qualification of an otherwise educational_organization however where an organization is serving both public and private interests the private benefit must be clearly incidental to the overriding public interest a contrary finding will indicate that the organization is serving a private interest in 92_tc_1053 the organization operated for the benefit of private interests a nonexempt purpose because more than an insubstantial part of the organization’s activities furthered this nonexempt purpose the organization failed to establish that it operated exclusively for exempt purposes within the meaning of sec_501 this case clarified that not all organizations which incidentally enhance the public good will be classified as public organizations within the meaning of code sec_501 there are examples of nonpublic organizations which often do much to enhance the public good such as private clubs fraternal societies veterans’ organizations and labor organizations but they are not public organizations this case also clarified that the operational_test probes to ascertain the purpose towards which an organization's activities are directed and not the nature of the activities themselves _ when an organization operates for the benefit of private interests such as designated individuals the creator or his family or persons directly or indirectly controlled by such private interests the organization by definition does not operate exclusively for exempt purposes the presence of a single substantial nonexempt purpose can destroy the exemption regardless of the number or importance of exempt purposes 326_us_279 90_led_67 66_sct_112 am campaign acad v commissioner t c form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer year period ended dec 20xx - dec 20xx org tax identification_number ein explanations of item sec_1053 see also old dominion box co inc v united_states f2d cir cert_denied 413_us_910 operating for the benefit of private parties who are not members of a charitable_class constitutes a substantial nonexempt purpose when an organization operates for the benefit of private interests such as designated individuals the creator or his family or persons directly or indirectly controlled by such private interests the organization by definition does not operate exclusively for exempt purposes am campaign acad v commissioner supra pincite6 in hawaii v commissioner 71_tc_1067 the tax_court found that the denial of tax-exempt status was proper because the corporation had a substantial commercial purpose that served private rather than public interests the court noted that the corporation paid substantial royalties for trainers materials and management services provided by an outside organization and that the organization exerted considerable control_over the corporation the court held that the corporation was not exempt from income_tax because its income-producing additionally the court determined that activities were not incidental to its educational activities regardless of whether the payments made by the organization to commercial organizations was excessive the determining factor was that commercial organizations benefited substantially from the operation of non-profit in 765_f2d_1387 9th cir the tax_court found that the church was operated for the substantial non-exempt purpose of providing a market for twentieth's services twentieth century advertising agency provided the printing and mailing services for the church's mass mailings twentieth was owned and controlled by the ministers the church and twentieth share office space in beverly hills state the employees of twentieth spend two-thirds of their time working on the services provided to the church the majority of the church's income is paid to twentieth to cover repayments on loan principal interest and commissions finally the potential for abuse created by the ministers’ control of the church requires open and candid disclosure of facts bearing upon the exemption application bubbling well f 2d pincite the court found the church exaggerated the importance of the contracts the critical inquiry was not whether particular contractual payments to a related for-profit organization are reasonable or excessive but instead whether the entire enterprise is carried on in such a manner that the for- profit organization benefits substantially from the operation of the church the tax_court determined that the church was operated for the substantial non-exempt purpose of providing a market for twentieth's services analysis form 886-a catalog number 20810w page _1 publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer year period ended dec 20xx - dec 20xx tax identification_number org ein explanations of items issue whether the organization's tax exempt status under code sec_501 should be revoked because org organization failed to operate exclusively for exempt purposes as required by internal_revenue_code code sec_501 during the years under examination taxpayer position a closing teleconference was held with the organization on november 20xx the organization was notified of the opportunity to appeal the draft form 886-a revenue_agent report the organization provided a written response to the draft form 886-a and it was received by the service on december 20xx the organization will not appeal it is the organization’s position to agree with the findings but wishes that an opportunity to re- structure their processes and procedures would have been offered the organization believes their efforts provide a much needed service to the citizens of county and over-burdened landfills government position it is the government's position that the organization failed to operate exclusively for exempt purposes as required by code sec_501 during the years under examination an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than private interest after the organization’s initial full year in operation the organization entered into two consignment contracts with co-1 the organization also entered into a separate agreement to sell banker's boxes of books to co-1 these commercial contracts were entered into despite the organization's earlier discussions with the service that clarified that exempt activity excluded doing business with co-1 during the process for determination of exempt status the organization was given three opportunities to re-structure their processes and procedures in fact the organization did restructure its processes and procedures during this process the organization was prohibited from transactions with percentage consignment fees because they are commercial and not exempt_activities the organization was also prohibited from business with co-1 because this presented a conflict of interest however when the organization began its second year of operation the organization began to engage in business with co-1 for percentage consignment fees the organization has entered into three business agreements that allow its book donations to substantially benefit co-1 more than the public therefore the organization's free book donation pick up service for which it is issuing tax donation receipts is serving a private rather than a public interest in church by mail inc v commissioner the tax_court determined that the organization operated for the substantial non-exempt purpose of providing a market for an advertising service a form 886-a catalog number 20810w page_16 _publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer year period ended dec 20xx - dec 20xx tax identification_number org ein majority of the organization's income in church by mail was paid to a for-profit organization as a majority of your income is paid to co-1 whether the contractual payments were reasonable or excessive was not the critical point in this case instead whether the entire enterprise was carried on in a manner that the for-profit organization benefited substantially from was critical in determining the organization operated for substantial non-exempt purposes as in church by mail the organization carried on its entire enterprise in a manner that the for- profit benefited substantially from this is shown through the second consignment agreement that was entered into on june 20xx with co-1 co-1 specifically created a commercial space in its store to sell books donated to the organization books sold in this space are those donated to the organization and those procured by co-1 the consignment agreement made with co-1 in 20xx substantially benefits co-1 by obtaining zero cost inventories to help fill the bookshelves of its used motto as well the organization’s gross revenue substantially benefits co-1 through fees and a perceiitage of the consignment net profit the operational_test outlined in regulations sec_1 c is not satisfied when an organization serves private benefit rather than public interests the organization has failed the operational tests for two of the three full years it has been in operation because it is not operating exclusively for exempt purposes as shown in better bus bureau v united_states the presence of a single non-exempt purpose can destroy the exemption regardless of the number or importance of exempt purposes thus it is our position that the organization no longer qualifies for exemption under code sec_501 and the regulations because it failed to operate exclusively for exempt purposes and its exempt status should be revoked issue - whether the organization's tax exempt status under code sec_501 should be revoked because the organization operated primarily for private benefit of co-1 a for-profit motto owned by founder the founder of the organization taxpayer position a closing teleconference was held with the organization on november 20xx the organization was notified of the opportunity to appeal the draft form 886-a revenue_agent report the organization provided a written response to the draft form 886-a and it was received by the service on december 20xx the organization will not appeal it is the organization’s position to agree with the findings but wishes that an opportunity to re- structure their processes and procedures would have been offered the organization believes their efforts provide a much needed service to the citizens of county and over-burdened landfills governmeiii position vip - department of the treasury-internal revenue service form 886-a page_17 _ publish no irs gov catalog number 20810w schedule number or exhibit form 886-a rev date name of taxpayer year period ended dec 20xx -- dec 20xx tax identification_number org ein explanations of items it is the gavarnment’s position that the organization is operating for the private benefit of its founder founder’s for-profit business co-1 the organization is picking up thousands of donated books from the public however only a small percentage of those books are re-donated to other charities likewise most of these donated books were sold to or through co-1 thus the organization’s book donations provide significant zero cost inventories for co-1 to sell in it’s used for profit book store additionally sales through co-1 were made at the expense of the organization through consignment agreements through consignment agreements the organization paid a significant amount of its gross revenue to co-1 in the form of fees after this the organization splits the remaining net profit with co-1 equally during 20xx none of the revenue was paid in fees or expenses to co-1 however in 20xx of the consignment revenue was paid in fees and expenses to co-1 the gross amount of revenue received from the special event warehouse and parking lot sales was not disclosed to the service in 20xx of the consignment revenue obtained through july 20xx was paid in fees and expenses to co-1 the total amount of fees and expenses for 20xx is not known as of the date of this report the art museum had a consignment arrangement in regulations sec_1_501_c_3_-1 example to display and sell works by unknown individual artists the art museum retained percent of its proceeds for operations and gave percent of the proceeds from its activity to the individual artists the arrangement gave substantial benefit to the artists and caused the art museum to be operated for the benefit of private interests and not exclusively for exempt purposes likewise the organization’s arrangements with co-1 are giving substantial benefit to the for- profit co-1 is substantially benefiting from the organization’s activity to pick up donated books at no charge to donees a substantial percentage of the proceeds from selling books donated to the organization are given to co-1 thus as in regulations sec_1_501_c_3_-1 example the consignment arrangements between the organization and co-1 cause the organization to be operated for the benefit of private interests and not exclusively for exempt purposes in hawaii v commissioner the court determined that when a corporation allows a commercial business to benefit substantially from its operations that this is a considerable factor in determining the corporation is not exempt to establish that it is operated exclusively for exempt purposes an organization must prove that it is operated for a public purpose rather than for the benefit of private interests such as those of the creator or his family shareholders or designated individuals sec_1_501_c_3_-1 form 886-a catalog number 20810w page_1 publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer year period ended dec 20xx - dec 20xx tax identification_number org ein int as shown in am campaign acad v commissioner when an organization operates for the benefit of private interests such as the creator or his family the organization by definition does not operate exclusively for exempt purposes it is the government's position that the organization is operating for the private interests of its creator's for profit business co-1 as a result the majority of the organization's efforts and activities exist to benefit co-1 more than the public as shown above the organization's activities exist to promote market and profit co-1 and are not operated for public purposes it is the government's position that the organization's tax exempt status under code sec_501 should be revoked because the organization operated primarily for private benefit of co-1 a for- profit motto owned by founder the founder of the organization conclusion issue - it is the government's position that the organization was operated for commercial purposes rather than exclusively for exempt purposes as required by code sec_501 during the years under examination because its activities primarily benefit its founder's for-profit business co-1 asa result the organization’s tax exempt status should be revoked because it has failed to operate exclusively for exempt purposes as required by code sec_501 during the years under examination issue - it is the government's position that the organization operated primarily for private benefit duririg the years under examination through its three business agreements with co-1 these agreements allowed the book donations to benefit the private interests of the founder more than the public the organization should be revoked because it serves a private rather thana - public purpose as a result it has failed to operate exclusively for exempt purposes as required by code sec_501 during the years under examination the tax exemption status should be revoked effective january 20xx form 886-a catalog number 20810w page_ publish no irs gov department of the treasury-internal revenue service
